Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020, 08/19/2021 and 04/20/2022 have been considered by the examiner.  Please see attached PTO-1449.

Priority
  Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on September 30, 2018 (CHINA 201811160527).
Receipt is acknowledged of certified copies retrieved under 35 U.S.C. 119(a)-(d), which propriety documents have been placed of record in the file.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Krishnaswamy, Pead and Tong et al. does not teach “generating transaction information according to the unused transaction output information obtained based on the querying, the transaction information indicating a transaction operation based on an account address to which the unused transaction output information belongs; recording the transaction information in a second block and releasing the second block, and recording the second block on which a consensus is reached on a second blockchain; and backing up the first blockchain into a storage system, and deleting the first blockchain” as shown in the independent claims 1, 8 and 14. Thereby, the combination of limitations in claims 1, 8 and 14 is not taught by the prior art. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
A search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168